409 F.2d 31
Bruce Eugene JANUARY, Appellant,v.UNITED STATES of America, Appellee.
No. 23908.
United States Court of Appeals Fifth Circuit.
March 19, 1969.

Ralph Keen, Houston, Tex., for appellant.
James R. Gough, William B. Butler, Fred L. Hartman, Frank C. Cooksey, Asst. U. S. Attys., Morton L. Susman, U. S. Atty., Houston, Tex., for appellee.
Randolph W. Thrower, James R. Paulk, Jr., Atlanta, Ga., amici curiae.
Before TUTTLE and GEWIN, Circuit Judges, and PITTMAN, District Judge.
PER CURIAM:


1
Bruce Eugene January was convicted by a jury in the United States District Court for the Southern District of Texas under an indictment which charged that, on two separate occasions, he transported a woman from Texas to Louisiana for purposes of prostitution, in violation of 18 U.S.C. § 2421 (1964). We affirm the conviction.


2
The appellant contends that the court's charge was erroneous, that the verdict is contrary to the weight of the evidence, and that the verdict was not supported by substantial evidence. His chief complaint relates to the court's charge.


3
In examining the court's charge we do not segment it and pass upon isolated statements out of context. We must look at the entire charge and assess its full meaning as a whole.1 We have critically read the charge as given in light of appellant's contentions and find it to be satisfactory.2 Moreover, the appellant did not except to the charge on the ground he now urges, and the alleged defect would prompt reversal only if it constituted plain error.3 In our view there is no such error.


4
We have considered appellant's other contentions and find them totally without merit. There was substantial evidence which clearly supports the charges contained in the indictment. The jury so found and the verdict will not be disturbed.


5
Judgment affirmed.



Notes:


1
 Hickman v. United States, 406 F.2d 414 (5th Cir. 1969); Smith v. United States, 355 F.2d 912, 914 (5th Cir.), cert. denied, 384 U.S. 1001, 86 S.Ct. 1922, 16 L.Ed.2d 1014 (1966); Beck v. United States, 317 F.2d 865, 871 (5th Cir. 1963)


2
 See Masse v. United States, 210 F.2d 418, 421, 5th Cir., cert. denied, 347 U.S. 962, 74 S.Ct. 711, 98 L.Ed. 1105 (1954); Forrest v. United States, 363 F.2d 348 (5th Cir. 1966); see also Hawkins v. United States, 358 U.S. 74, 80, 79 S.Ct. 136, 3 L.Ed.2d 125 (1958); Valentine v. United States, 272 F.2d 777, 778 (5th Cir. 1959).


3
 Fed.R.Crim.P. 52(b); see Fahning v. United States, 299 F.2d 579, 582-583 (5th Cir. 1962); Knapp v. United States, 311 F.2d 71, 73-74 (5th Cir. 1962)